Citation Nr: 1730119	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-00 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to October 1970, with additional service in the Army Reserves from November 1970 to June 1974, and service in the North Carolina National Guard from December 1975 to January 1987.  He died in January 1987. The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This appeal was previously before the Board in December 2013 and November 2014, when it was remanded for additional development.

The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant when further action, on her part, is required.


REMAND

As noted in prior remands, the appellant's primary assertion is that the Veteran's death was due to his in-service herbicide exposure along the demilitarized zone (DMZ) in Korea. 

Effective February 24, 2011, VA published a rule extending the presumption of exposure to certain herbicide agents for veterans who served in a unit as determined by the Department of Defense to have operated in or near the Korean DMZ between April 1, 1968, and August 31, 1971. See 76 Fed. Reg. 4245 (Jan. 25, 2011) (now codified at 38 C.F.R. § 3.307(a)(6)(iv)); see also 38 C.F.R. §§ 3.307 (a)(6)(ii) and 3.309(e).

Service personnel records establish that the Veteran served in Korea from August 15, 1969 to October 10, 1970.  More specifically, records show that he served with the 1st Battalion, 31st Infantry from at least September 7, 1969 through January 13, 1970. That unit appears to be listed among those identified by the Department of Defense as operating in the Korean DMZ during the qualifying time period. See VA Adjudication Procedures Manual (M21-1) IV.ii.1.H.4.  Thus, the Veteran's exposure to herbicide agents has been conceded. 

According to the Veteran's death certificate, the immediate cause of his death in January 1987 was cardio respiratory arrest due to, or a as a consequence of, chronic alcohol abuse. At the time of his death, service connection was not in effect for any disability. 

In January 2014, in response to the Board's remand, a VA medical opinion was obtained that addressed whether it was at least as likely as not that the Veteran's fatal cardio respiratory arrest was etiologically related to his military service, to include his exposure to herbicide agents.  The VA physician who authored the opinion determined that it was less likely than not, citing among other reasons the lack of medical records that showed the Veteran had or was being treated for any type of ischemic heart disease or coronary artery disease prior to his death.

In its November 2014 remand, the Board instructed the AOJ to obtain the Veteran's VA treatment records from 1980 to 1987.  The records were associated with the Veteran's file in March 2016, and an additional medical opinion addressing a pre-existing heart murmur was obtained in October 2016. 

However, the October 2016 examiner was not asked to address herbicide exposure and the Veteran's death.  In light of the additional, previously unavailable treatment records that have been associated with the file, showing medical treatment in the years leading up to the Veteran's death, the Board finds that an additional medical opinion is warranted.
Accordingly, the case is REMANDED for the following action:

Return the claims file, to include a copy of this remand, to the October 2016 VA physician for an addendum opinion an opinion on the relationship, if any, between the Veteran's conceded exposure to herbicide agents and his death. 

The claims file and a copy of this remand must be made available to the physician. If the physician who drafted the October 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. 

The physician should provide an opinion as to whether it is as likely as not (that is, a 50 percent probability or greater) that the cardio respiratory arrest which led to the Veteran's death was etiologically related to his military service, to include his conceded exposure to herbicide agents. The examiner should specifically comment as to whether the Veteran had any type of ischemic heart disease, to include coronary artery disease, prior to his death.

A complete and fully-supported rationale for all opinions expressed should be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




